Citation Nr: 0522291	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  01-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1946 and October 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increase disability 
rating in excess of 10 percent for right ear hearing loss.  A 
Notice of Disagreement was received in June 2000.  A 
Statement of the Case was issued in July 2000.  A timely 
appeal was received in March 2001.  

The veteran appeared and testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held in 
May 2003 at the RO.  In October 2003 the Board remanded the 
veteran's appeal for further RO development and 
consideration.  In April 2005, the RO granted the veteran 
service connection for bilateral hearing loss (i.e., service-
connecting the veteran's left ear hearing loss in addition to 
his right ear hearing loss) and evaluated his bilateral 
hearing loss at 40 percent disabling effective January 19, 
2000, the date the veteran filed his claim for an increased 
disability rating.  

The Board notes that the veteran had initially only sought an 
increased rating for his service-connected right ear hearing 
loss.  In his Notice of Disagreement, however, he claimed 
entitlement to service connection for left ear hearing loss, 
which had previously been denied in 1996.  Since the RO had 
not considered that issue, the Board directed the RO in its 
October 2003 remand to adjudicate whether new and material 
evidence had been received to reopen the veteran's claim for 
service connection for left ear hearing loss.  In April 2005, 
the RO granted service connection for bilateral hearing loss 
and evaluated it as 40 percent disabling as of January 19, 
2000.  The Board has, therefore, recharacterized the issue as 
stated above to consider whether an increased rating in 
excess of 40 percent for bilateral hearing loss is warranted.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's bilateral hearing loss is only productive 
of puretone threshold average no higher than 110 in the right 
ear and 61 in the left ear, with speech recognition 
discrimination scores 0 percent in the right ear and no less 
than 72 percent in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.86, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in February 2004, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The veteran's claim was filed in January 2000, before the 
enactment of the VCAA.  In October 2003, the Board remanded 
the veteran's claims to the Appeals Management Center (AMC) 
for further development.  In February 2004, the AMC notified 
the veteran by letter of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  In addition, the Board notes that, although the 
February 2004 VCAA notice letter only notified the veteran of 
the evidence necessary to prove his claim for an increased 
rating, it did not advise the veteran of what is need to 
prove his claim for service connection for left ear hearing 
loss.  The Board remanded that issue to the RO in October 
2003 for adjudication of this issue.  Although the RO failed 
to provide VCAA notice, the Board finds that the veteran has 
not been prejudiced by the lack of notice because the RO 
granted his claim for service connection for left ear hearing 
loss. 

Although the VCAA notice letter provided to the veteran does 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents, when read as a whole, give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  When the veteran has received notice that 
complies with the statute and regulation, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records from January 2000 to August 2001 were 
obtained.  The veteran has not indicated any private 
treatment for his hearing loss.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
May 1998 and April 2000.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's hearing loss since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran underwent two VA audio examinations, one in May 
1998 and another in April 2000.  On the authorized 
audiological evaluation in May 1998, pure tone thresholds, in 
decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
105
105
105
105
105
LEFT
55
60
60
65
61
Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 72 percent in the left ear.  The 
impression was total hearing loss in the right ear and 
moderate to severe sensorineural hearing loss in the left 
ear.  

On the authorized audiological evaluation in April 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
110
110
110
110
110
LEFT
60
60
50
70
60

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 88 percent in the left ear.  The 
impression was total hearing loss in the right ear and severe 
flat sensorineural hearing loss in the left ear.

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).  

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85 Diagnostic Code 6100 (2004).  

Table VIa is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).  

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Taking the audiometry results most favorable to the veteran, 
in his right ear he has a puretone threshold average of 110 
and speech recognition discrimination of 0 percent, which is 
given a numeric designation of XI on Table VI.  In his left 
ear he has a puretone threshold average of 60 and a speech 
recognition discrimination of 72 percent, which is given a 
numeric designation of V on Table VI.  Inputting the numeric 
designations of XI for the poorer ear and V for the better 
ear into Table VII, the veteran's bilateral hearing loss is 
evaluated as 40 percent disabling.  The veteran is not 
entitled to a higher evaluation because his puretone 
threshold average is not greater than 65 or his percentage of 
speech recognition discrimination is not less than 68 
percent.  

The veteran has demonstrated an exceptional pattern of 
hearing impairment because the puretone threshold at each of 
the four specified frequencies is greater than 55 decibels in 
his right ear.  However, even using Table VIa, the veteran 
does not meet the criteria for a higher rating for his 
bilateral hearing loss.  His right ear is given a numeric 
designation of XI and his left ear would be given a numeric 
designation of IV.  These levels would only warrant a 30 
percent rating on Table VII.  The Board finds, therefore, 
that the veteran's bilateral hearing loss is appropriately 
evaluated as 40 percent disabling, and his appeal for an 
increased rating must be denied.  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321, an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's bilateral hearing 
loss has resulted in any hospitalization or other extensive 
treatment regimen.  In addition, there is no contention or 
evidence of record showing that it interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  His symptoms 
consist of inability to hear, and the rating schedule 
contemplates such impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. 
§ 4.1 (2004) specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also, Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Extraschedular consideration is, therefore, not warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


